DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to communications filed on 1/6/2021.
Claims 1, 7, 8, 11, 14, and 16-17 have been amended. 
The amendments have been fully considered.
Claim 4 has been cancelled.
Claims 1-3 and 5-18 are pending.
Allowable Subject Matter
Claims 1-3 and 5-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach, neither singly nor in combination, the claimed limitations of “receiving, by the first electronic device, both (i) a second message including an identifier of the second electronic device and (ii) a request signal requesting the device- to-device communication with the first electronic device, the second message and the request signal being forwarded through the communication session from the second electronic device at a same time in response to the first message; attempting, by the first electronic device, to set the device-to-device communication with the second electronic device using the identifier of the second electronic device; and transferring, by the first electronic device, the selected file to the second electronic device through the set device-to-device communication in response to the device-to-device communication being set, and transferring the selected file to the second electronic device through the communication session in response to the 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BORIS D GRIJALVA LOBOS/               Examiner, Art Unit 2446